887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brentis DICK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-5069.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM:


1
Plaintiff, Brentis Dick, appeals from the judgment of the district court affirming the decision of defendant, Secretary of Health and Human Services, denying plaintiff's application for disability benefits.


2
The magistrate concluded, and the district court agreed, that substantial evidence supported the Secretary's conclusion that plaintiff retained the residual functional capacity to perform his past relevant work, and that he was, therefore, not disabled.


3
After careful review of the record and briefs submitted in this case, we find no error warranting reversal.  We, therefore, affirm the judgment of the district court, the Honorable Eugene E. Siler, Jr., Eastern District of Kentucky, based upon the Report and Recommendation submitted to that court by Magistrate James F. Cook.